Case 18-50936-K.]C Doc 5 Filed 11/28/18 Page 1 of 2

IN THE UNITED S'I`ATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

Chapter l l
In re:
Case No. 17~]2560 (KJC)
WOODBRIDGE GROUP OF COMPANIES, LLC,

er al ,l (Jointly Adrninistered)

Debtors.

 

WOODBRIDGE GROUP OF COMPANIES, LLC
and WOODBRIDGE MORTGAGE

lNVESTMENT FUND 2, LLC,
Adversary Proceeding
Plaintif`fs, No. 18_50936 (KJC)
vs. LQ" L{

JUDITH C. DOYLE LIVlNG TRUST DATED 7-31-
2009,

Defendant.

 

 

ORDER APPROVING STIPULATION REGARDING
ELECTION TO RECLASSIFY AS CLASS 3 CLAIM

Upon consideration of the Certification of Counsel;2 and upon review of such
certification and the Parties’ Stipulafion Regarding Electz'orr to Reclassg`fj) ns Class 3 Claim
attached hereto as Exhibit l (the “Stipulation”); and good and sufficient cause appearing

therefor,

 

' The last four digits of Woodbridge Group of Companies, LLC’s federal tax identification number are 3603.
The mailing address for Woodbridge Group of Colnpanies, LLC is l4l40 Ventura Boulevard #302, Sherman Oaks,
Calit`ornia 91423. Due to the large number of debtors in these cases, which are being jointly administered f`or
procedural purposes only, a complete list of` the Debtors, the last four digits ot` their federal tax identification
nuinbers, and their addresses are not provided herein. A complete list of this information may be obtained on the
website of the Debtors’ noticing and claims agent at www.gardencitvgroup.com/cases/WGC, or by contacting the
undersigned counsel for the Debtors.

2

Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them in the
Certification of`Counsel.

Ol :23899592_|

Case 18-50936-K.]C Doc 5 Filed 11/28/18 Page 2 of 2

IT IS HEREBY ORDERED that:

l. "l`he Stipulation is approved.

2. Defendant shall be deemed to have elected to reclassify the Clairn as a Class 3
Standard Note Clairn as if Defendant had made such election on Det`endant’s Class 6 Ballot.

3. The Claim shall be deemed a Class 3 Standard Note Claim under the Plan, With
the Net Note Claim of such Clairn equal to $98,862.49, and shall receive the treatment set forth
in the Plan (including, Without limitation, under Section 3.4 of the Plan) for Holders of Class 3
Standard Note Claims. For the avoidance of doubt, the Claim shall be an unsecured Clairn, and
shall not be secured by any lien or security interest in any property of the Debtors’ estates.

4. 'fhis Court shall have exclusive jurisdiction and power to resolve any dispute
arising out of, relating to, or deriving from the Stipulation and has the jurisdiction and power to

enter a final order thereon.

Dated: l\lU\l` l/‘{ ,2018 /\(/M/J\ h
Wilrnington, Delaware L/1/1.4/\,
KEvI J. SCTA\;EEY
nner BANKRU TC JUDGE

01 :23899592. l

